EXHIBIT 10.12




UNFUNDED OBLIGATIONS GUARANTY
THIS UNFUNDED OBLIGATIONS GUARANTY (“Guaranty”) is made this 21st day of
September, 2018, by BROOKFIELD DTLA HOLDINGS LLC, a Delaware limited liability
company (the “Guarantor”), in favor of CITIBANK, N.A., as administrative agent
for Lenders (defined below) (in such capacity, together with its successors,
transferees and assigns, the “Administrative Agent”) and each of the Lenders.
RECITALS:
A.Administrative Agent, certain lenders that are a party thereto (collectively,
together with their respective successors and/or assigns, “Lenders”), Citigroup
Global Markets Inc. and Natixis, New York Branch, collectively, as joint lead
arranger and NORTH TOWER, LLC, a Delaware limited liability company (“Borrower”)
have entered into a certain Loan Agreement (as it may hereafter be modified,
supplemented, extended, or renewed and in effect from time to time, the “Loan
Agreement”), which Loan Agreement sets forth the terms and conditions of a loan
(said loan, together with all advances which may hereafter be made pursuant to
the Loan Agreement, being referred to herein as the “Loan”) to Borrower secured
by certain Property as defined and more particularly described in the Loan
Agreement.
B.    Guarantor is an Affiliate of Borrower and will receive direct or indirect
benefit from Lenders’ making of the Loan to Borrower.
C.    The Loan is evidenced by certain promissory notes executed by Borrower and
payable to the order of the Lender named therein (such promissory notes, as the
same may hereafter each be renewed, extended, supplemented, increased or
modified and in effect from time to time, and all other notes given in
substitution therefor, or in modification, renewal, or extension thereof, in
whole or in part, are herein collectively called the “Note”).
D.    Any capitalized term used and not defined in this Guaranty shall have the
meaning given to such term in the Loan Agreement. This Guaranty is one of the
Loan Documents described in the Loan Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and as a material inducement to Lenders to make
the Loan to Borrower, Guarantor hereby guarantees to Administrative Agent and
Lenders the prompt and full payment and performance of the Guaranteed
Obligations (defined below) upon the following terms and conditions:
1.    Guaranteed Obligations. Guarantor hereby unconditionally and irrevocably
guarantees to Administrative Agent for the benefit of Lenders the punctual
payment equal to the Guaranteed Obligations (hereinafter defined). As used
herein, the term “Guaranteed Obligations” shall mean a portion of the Debt equal
to the lesser of (i) the Remaining Unfunded Obligations, less (a) the Unfunded
Obligations Funds and (b) any payments made under any Mezzanine Unfunded
Obligations Guaranty in respect of the “Guaranteed Obligations” thereunder and
(ii) the then-outstanding balance of the Debt. As used in this Section 1, the
term




--------------------------------------------------------------------------------





“Mezzanine Unfunded Obligations Guaranty” means (i) the Unfunded Obligations
Guaranty (as defined in the Mezzanine A Loan Agreement) and (ii) the Unfunded
Obligations Guaranty (as defined in the Mezzanine B Loan Agreement).
2.    Certain Agreements and Waivers by Guarantor.
(a)    Guarantor hereby agrees that each of the following shall constitute
Events of Default: (i) the occurrence of a default by Guarantor in payment of
the Guaranteed Obligations, or any part thereof, when such indebtedness becomes
due and (ii) subject to the cure rights contained in Section 10.1(f) of the Loan
Agreement, the dissolution, bankruptcy and/or insolvency of any Guarantor.
(b)    Guarantor shall, upon written demand, pay the Guaranteed Obligations to
Administrative Agent for the Benefit of Lenders from time to time. It shall not
be necessary for Administrative Agent, in order to enforce such payment, first
to (i) institute suit or pursue or exhaust any rights or remedies against
Borrower or others liable for the Debt, (ii) enforce any rights against any
security that shall ever have been given to secure the Debt, (iii) join Borrower
or any others liable for the payment or performance of the Guaranteed
Obligations or any part thereof in any action to enforce this Guaranty and/or
(iv) resort to any other means of obtaining payment or performance of the
Guaranteed Obligations.
(c)    Suit may be brought or demand may be made against all parties who have
signed this Guaranty or any other guaranty covering all or any part of the
Guaranteed Obligations, or against any one or more of them, separately or
together, without impairing the rights of Administrative Agent and/or Lender
against any party hereto.
(d)    In the event any payment of any Guaranteed Obligation by Borrower or any
other Person to Administrative Agent for the benefit of Lenders is held to
constitute a preference, fraudulent transfer or other voidable payment under any
bankruptcy, insolvency or similar law, or if for any other reason Administrative
Agent and/or Lenders are required to refund such payment or pay the amount
thereof to any other party, such payment by Borrower or any other party to
Administrative Agent for the benefit of Lenders shall not constitute a release
of Guarantor from any liability hereunder and this Guaranty shall continue to be
effective or shall be reinstated (notwithstanding any prior release, surrender
or discharge by Lender of this Guaranty or of Guarantor), as the case may be,
with respect to, and this Guaranty shall apply to, any and all amounts so
refunded by Administrative Agent and/or any Lender or paid by Administrative
Agent and/or any Lender to another Person (which amounts shall constitute part
of the Guaranteed Obligations). If acceleration of the time for payment by
Borrower of any Guaranteed Obligation under any Loan Document is stayed or
delayed by any law or tribunal, any amounts due and payable hereunder shall
nonetheless be payable by Guarantor upon written demand by Administrative Agent.
3.    Subordination. If, for any reason whatsoever, Borrower is now or hereafter
becomes indebted to Guarantor:
(a)    such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of
Borrower securing same shall, at all


- 2 -





--------------------------------------------------------------------------------





times, be subordinate in all respects to the Guaranteed Obligations and to all
liens, security interests and rights now or hereafter existing to secure the
Guaranteed Obligations;
(b)    Guarantor shall not be entitled to enforce or receive payment, directly
or indirectly, of any such indebtedness of Borrower to Guarantor until the Debt
has been fully and finally paid and performed;
(c)    Guarantor hereby assigns and grants to Administrative Agent for the
benefit of Lenders a security interest in all such indebtedness and security
therefor, if any, of Borrower to Guarantor now existing or hereafter arising
during the term of this Guaranty, including any dividends and payments pursuant
to debtor relief or insolvency proceedings referred to below. In the event of
receivership, bankruptcy, reorganization, arrangement or other debtor relief or
insolvency proceedings involving Borrower as debtor, Administrative Agent on
behalf of Lenders shall have the right to prove its claim in any such proceeding
so as to establish its rights hereunder and shall have the right to receive
directly from the receiver, trustee or other custodian (whether or not an Event
of Default shall have occurred or be continuing under any of the Loan
Documents), dividends and payments that are payable upon any obligation of
Borrower to Guarantor now existing or hereafter arising, and to have all
benefits of any security therefor, until the Debt has been indefeasibly paid in
full. If, notwithstanding the foregoing provisions, Guarantor should receive any
payment, claim or distribution that is prohibited as provided above in this
Section, Guarantor shall promptly pay the same to Administrative Agent for the
benefit of Lenders, Guarantor hereby agreeing that it shall receive the payment,
claim or distribution in trust for Administrative Agent for the benefit of
Lenders and shall have absolutely no dominion over the same except to pay it
promptly to Administrative Agent for the benefit of Lenders; provided, however,
that the foregoing shall not restrict distributions by Borrower to equity owners
of Borrower (including Guarantor), in the ordinary course of business and
operations of the Property provided no Trigger Period exists; and
(d)    Guarantor shall promptly upon request of Administrative Agent from time
to time execute such documents and perform such acts as Administrative Agent may
reasonably require to evidence and perfect its interest and to permit or
facilitate exercise of its rights under this Section.
4.    Other Liability of Guarantor or Borrower. If Guarantor is or becomes
liable, by endorsement or otherwise, for any indebtedness owing by Borrower to
Administrative Agent for the benefit of Lenders other than under this Guaranty,
such liability shall not be in any manner impaired or affected hereby, and the
rights of Administrative Agent and Lenders hereunder shall be cumulative of any
and all other rights that Administrative Agent and Lenders may have against
Guarantor.
5.    Assignment by Administrative Agent and Lenders. This Guaranty is for the
benefit of Administrative Agent and Lenders and Administrative Agent’s and
Lenders’ successors and permitted assigns, and in the event of an assignment of
the Loan and the Loan Documents, or any part thereof, the rights and benefits
hereunder may be transferred with such assignment (and only as part of such
assignment). Guarantor waives notice of any transfer or assignment of the Loan
or the Loan Documents, or any part thereof, and agrees that failure to give
notice will not affect the liabilities of Guarantor hereunder.


- 3 -





--------------------------------------------------------------------------------





6.    Binding Effect. This Guaranty is binding not only on Guarantor, but also
on Guarantor’s heirs, personal representatives, successors and assigns. Upon the
death of Guarantor, if Guarantor is a natural person, this Guaranty shall
continue against Guarantor’s estate as to all of the Guaranteed Obligations,
including that portion incurred or arising after the death of Guarantor and
shall be provable in full against Guarantor’s estate, whether or not the
Guaranteed Obligations are then due and payable. If this Guaranty is signed by
more than one Person, then all of the obligations of Guarantor arising hereunder
shall be jointly and severally binding on each of the undersigned, and their
respective heirs, personal representatives, successors and assigns, and the term
“Guarantor” shall mean all of such Persons and each of them individually.
Without limitation of any other term, provision or waiver contained herein,
Guarantor hereby acknowledges and agrees that it has been furnished true,
complete and correct copies of the Loan Documents and has reviewed the terms and
provisions thereof (including, without limitation, the Guaranteed Obligations).
7.    Nature of Guaranty. Guarantor hereby acknowledges and agrees that this
Guaranty (a) is a guaranty of payment and not only of collection and that
Guarantor is liable hereunder as a primary obligor, (b) shall only be deemed
discharged after the indefeasible satisfaction in full of the Debt, (c) shall
not be reduced, released, discharged, satisfied or otherwise impacted in
connection with (i) any act or occurrence that might, but for the provisions
hereof, be deemed a legal or equitable reduction, satisfaction, discharge or
release and/or (ii) Administrative Agent’s and/or Lender’s enforcement of
remedies under the Loan Documents and (d) shall survive the foregoing and shall
not merge with any resulting foreclosure deed, deed in lieu or similar
instrument (if any).
8.    Governing Law. The governing law and related provisions set forth in
Section 17.2 of the Loan Agreement (including, without limitation, any
authorized agent provisions thereof) are hereby incorporated by reference as if
fully set forth herein (with Guarantor substituted in all places where Borrower
appears thereunder) and shall be deemed fully applicable to Guarantor hereunder.
Guarantor hereby certifies that it has received and reviewed the Loan Agreement
(including, without limitation, Section 17.2 thereof). In the event of any
conflict or inconsistency between the terms and conditions hereof and this
Section 8, this Section 8 shall control.
9.    Invalidity of Certain Provisions. If any provision of this Guaranty or the
application thereof to any Person or circumstance shall, for any reason and to
any extent, be declared to be invalid or unenforceable, neither the remaining
provisions of this Guaranty nor the application of such provision to any other
Person or circumstance shall be affected thereby, and the remaining provisions
of this Guaranty, or the applicability of such provision to other Persons or
circumstances, as applicable, shall remain in effect and be enforceable to the
maximum extent permitted by applicable Legal Requirements.
10.    Attorneys’ Fees, Costs and Expenses of Collection. Guarantor shall pay
within ten (10) Business Days after written demand all reasonable attorneys’
fees for outside counsel and all other out-of-pocket costs and expenses incurred
by Administrative Agent and/or Lenders in the enforcement of or preservation of
Administrative Agent’s and/or Lenders’ rights under this Guaranty including,
without limitation, all reasonable attorneys’ fees for outside counsel,
out-of-pocket costs and expenses, investigation costs, and all court costs,
whether or not suit is filed


- 4 -





--------------------------------------------------------------------------------





herein, or whether at maturity or by acceleration, or whether before or after
maturity, or whether in connection with bankruptcy, insolvency or appeal, or
whether in connection with the collection and enforcement of this Guaranty
against any other Guarantor, if there be more than one. Guarantor agrees to pay
interest on any expenses or other sums due to Administrative Agent and/or
Lenders under this Section 10 that are not paid within ten (10) Business Days of
demand on Guarantor, at a rate per annum equal to the Interest Rate and accruing
from and after the date that is ten (10) Business Days from demand on Guarantor.
Guarantor’s obligations and liabilities under this Section 10 shall survive any
payment or discharge in full of the Debt.
11.    Payments. All sums payable under this Guaranty shall be paid in lawful
money of the United States of America that at the time of payment is legal
tender for the payment of public and private debts.
12.    Controlling Agreement. It is not the intention of Administrative Agent,
Lenders or Guarantor to obligate Guarantor to pay interest in excess of that
lawfully permitted to be paid by Guarantor under applicable Legal Requirements.
Should it be determined that any portion of the Guaranteed Obligations or any
other amount payable by Guarantor under this Guaranty constitutes interest in
excess of the maximum amount of interest that Guarantor, in Guarantor’s capacity
as guarantor, may lawfully be required to pay under applicable Legal
Requirements, the obligation of Guarantor to pay such interest shall
automatically be limited to the payment thereof in the maximum amount so
permitted under applicable Legal Requirements. The provisions of this Section
shall override and control all other provisions of this Guaranty and of any
other agreement between Guarantor, Administrative Agent and Lenders.
13.    Notices. Any and all notices, elections, demands, requests and responses
thereto permitted or required to be given under this Guaranty shall be given in
accordance with the applicable terms and conditions of the Loan Agreement.
Notices to Guarantor shall be addressed as follows:
Brookfield DTLA Holdings LLC
250 Vesey Street, 15th Floor
New York, New York 10281
Attn: General Counsel


With a copy to:
Gibson, Dunn & Crutcher LLP
333 S. Grand Ave, 49th Floor
Los Angeles, California 90071
Attention: Drew Flowers


14.    Cumulative Rights. The exercise by Administrative Agent on behalf of
Lenders of any right or remedy hereunder or under any other Loan Document, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy. Administrative Agent and Lenders shall have all
rights, remedies and recourses afforded to Administrative Agent and Lenders by
reason of this Guaranty or any other Loan Document or by law or equity or
otherwise, and the same (a) shall be cumulative and concurrent, (b) may be
pursued


- 5 -





--------------------------------------------------------------------------------





separately, successively or concurrently against Guarantor or others obligated
for the Guaranteed Obligations, or any part thereof, or against any one or more
of them, or against any security or otherwise, at the sole discretion of
Administrative Agent, (c) may be exercised as often as occasion therefor shall
arise, it being agreed by Guarantor that the exercise of, discontinuance of the
exercise of or failure to exercise any of such rights, remedies, or recourses
shall in no event be construed as a waiver or release thereof or of any other
right, remedy, or recourse, and (d) are intended to be, and shall be,
nonexclusive. No waiver of any default on the part of Guarantor or of any breach
of any of the provisions of this Guaranty or of any other document shall be
considered a waiver of any other or subsequent default or breach, and no delay
or omission in exercising or enforcing the rights and powers granted herein or
in any other document shall be construed as a waiver of such rights and powers,
and no exercise or enforcement of any rights or powers hereunder or under any
other document shall be held to exhaust such rights and powers, and every such
right and power may be exercised from time to time. The granting of any consent,
approval or waiver by Administrative Agent and/or Lenders shall be limited to
the specific instance and purpose therefor and shall not constitute consent or
approval in any other instance or for any other purpose. No notice to or demand
on Guarantor in any case shall of itself entitle Guarantor to any other or
further notice or demand in similar or other circumstances. No provision of this
Guaranty or any right, remedy or recourse of Administrative Agent on behalf of
Lenders with respect hereto, or any default or breach, can be waived, nor can
this Guaranty or Guarantor be released or discharged in any way or to any
extent, except specifically in each case by a writing intended for that purpose
(and which refers specifically to this Guaranty) executed, and delivered to
Guarantor, by Administrative Agent and/or Lenders.
15.    Subrogation. Notwithstanding anything to the contrary contained herein,
(a) Guarantor shall not have any right of subrogation in or under any of the
Loan Documents or to participate in any way therein, or in any right, title or
interest in and to any security or right of recourse for the Guaranteed
Obligations, until indefeasible payment in full of the Debt, and (b) if
Guarantor is or becomes an “insider” (as defined in Section 101 of the
Bankruptcy Code) with respect to Borrower, then Guarantor hereby irrevocably and
absolutely waives any and all rights of contribution, indemnification,
reimbursement or any similar rights against Borrower with respect to this
Guaranty (including any right of subrogation, except to the extent of collateral
held by Administrative Agent for the benefit of Lenders), whether such rights
arise under an express or implied contract or by operation of law. It is the
intention of the parties that Guarantor shall not be deemed to be a “creditor”
(as defined in Section 101 of the Bankruptcy Code) of Borrower by reason of the
existence of this Guaranty in the event that Borrower or Guarantor becomes a
debtor in any proceeding under the Bankruptcy Code. This waiver is given to
induce Lenders to make the Loan to Borrower.
16.    Further Assurances. Guarantor at Guarantor’s expense will promptly
execute and deliver to Administrative Agent all such other and further
documents, agreements, and instruments in compliance with or accomplishment of
the agreements of Guarantor under this Guaranty reasonably requested by
Administrative Agent, so long as Guarantor’s obligations are not increased and
its rights are not decreased, in each case, other than to a de minimis extent.
17.    No Fiduciary Relationship. The relationship between Administrative Agent,
Lenders and Guarantor is solely that of lender and guarantor. Neither
Administrative Agent nor Lenders have a fiduciary or other special relationship
with or duty to Guarantor and none is


- 6 -





--------------------------------------------------------------------------------





created hereby or may be inferred from any course of dealing or act or omission
of Administrative Agent and/or Lenders.
18.    Interpretation. If this Guaranty is signed by more than one Person as
“Guarantor”, then the term “Guarantor” as used in this Guaranty shall refer to
all such Persons jointly and severally, and all promises, agreements, covenants,
waivers, consents, representations, warranties and other provisions in this
Guaranty are made by and shall be binding upon each and every such undersigned
Person, jointly and severally and Administrative Agent on behalf of Lenders may
pursue any Guarantor hereunder without being required (i) to pursue any other
Guarantor hereunder or (ii) pursue rights and remedies under the Security
Instruments and/or applicable Legal Requirements with respect to the Property or
any other Loan Documents.
19.    Time of Essence. Time shall be of the essence in this Guaranty with
respect to all of Guarantor’s obligations hereunder.
20.    Execution. This Guaranty may be executed in multiple counterparts, each
of which, for all purposes, shall be deemed an original, and all of which
together shall constitute one and the same agreement.
21.    Entire Agreement. This Guaranty embodies the entire agreement between
Administrative Agent, Lenders and Guarantor with respect to the guaranty by
Guarantor of the Guaranteed Obligations. This Guaranty supersedes all prior
agreements and understandings, if any, with respect to guaranty by Guarantor of
the Guaranteed Obligations. No condition or conditions precedent to the
effectiveness of this Guaranty exist. This Guaranty shall be effective upon
execution by Guarantor and delivery to Administrative Agent. This Guaranty may
not be modified, amended or superseded except in a writing signed by
Administrative Agent (acting at the direction of Lenders) and Guarantor. The
Loan Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.
22.    WAIVER OF JURY TRIAL. GUARANTOR, ADMINISTRATIVE AGENT AND LENDERS, HEREBY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR
OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE APPLICATION FOR THE
LOAN, THIS GUARANTY, THE NOTE, THE SECURITY INSTRUMENT OR THE OTHER LOAN
DOCUMENTS OR ANY ACTS OR OMISSIONS OF ADMINISTRATIVE AGENT, ANY LENDER OR
GUARANTOR.
23.    Consent to Jurisdiction. Guarantor, Administrative Agent and the Lender
each irrevocably submits generally and unconditionally for itself and in respect
of its property to the nonexclusive jurisdiction of any state or federal court
sitting in the State of New York over any suit, action or proceeding arising out
of, or relating to, this Guaranty, and irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such state
or federal court. Guarantor, Administrative Agent and the Lender each
irrevocably waives, to the fullest extent permitted by law, any objection that
they may now or hereafter have to the laying


- 7 -





--------------------------------------------------------------------------------





of venue of any such suit, action or proceeding brought in any such court, and
any claims that any such suit, action or proceeding is brought in an
inconvenient forum. Final judgment in any such suit, action or proceeding
brought in any such court shall be conclusive and binding upon each such party
and may be enforced in any court in which they are subject to jurisdiction, by a
suit upon such judgment provided that service of process is effected upon
Guarantor as provided in the Loan Documents or as otherwise permitted by
applicable Legal Requirements. Guarantor hereby releases, to the extent
permitted by applicable Legal Requirements, all errors and all rights of
exemption, appeal, stay of execution, inquisition, and other rights to which
Guarantor may otherwise be entitled under the laws of the United States of
America or of any state of possession of the United States of America now in
force and which may hereinafter be enacted. The authority and power to appear
for and enter judgment against Guarantor shall not be exhausted by one or more
exercises thereof or by any imperfect exercise thereof and shall not be
extinguished by any judgment entered pursuant thereto. Such authority may be
exercised on one or more occasions or from time to time in the same or different
jurisdiction as often as Administrative Agent shall deem necessary and
desirable, for all of which this Guaranty shall be sufficient warrant.
24.    Waivers.
(a)    To the fullest extent permitted by applicable law, Guarantor hereby
agrees that neither Administrative Agent’s nor Lenders’ rights or remedies nor
Guarantor’s obligations under the terms of this Guaranty shall be released,
diminished, impaired, reduced or affected by any one or more of the following
events, actions, facts, or circumstances, and the liability of Guarantor under
this Guaranty shall be absolute and unconditional irrespective of (and Guarantor
hereby waives any rights or protections related to): (i) [intentionally
omitted]; (ii) any claim or defense that this Guaranty was made without
consideration or is not supported by adequate consideration; (iii) the taking or
accepting of any other security or guaranty for, or right of recourse with
respect to, any or all of the Guaranteed Obligations; (iv) any homestead
exemption under applicable Legal Requirements and Guarantor hereby waives the
benefit of any such exemption as to the Guaranteed Obligations; (v) any release,
surrender, abandonment, exchange, alteration, sale or other disposition,
subordination, deterioration, waste, failure to protect or preserve, impairment,
or loss of, or any failure to create or perfect any lien or security interest
with respect to, or any other dealings with, any collateral or security at any
time existing or purported, believed or expected to exist in connection with any
or all of the Guaranteed Obligations, including any impairment of Guarantor’s
recourse against any Person or collateral; (vi) whether express or by operation
of law, any partial release of the liability of Guarantor hereunder, or if one
or more other guaranties are now or hereafter obtained by Administrative Agent
and/or Lenders covering all or any part of the Guaranteed Obligations, any
complete or partial release of any one or more of such guarantors under any such
other guaranty, or any complete or partial release or settlement of Borrower or
any other party liable, directly or indirectly, for the payment or performance
of any or all of the Guaranteed Obligations; (vii) the death, insolvency,
bankruptcy, disability, dissolution, liquidation, termination, receivership,
reorganization, merger, consolidation, change of form, structure or ownership,
sale of all assets, or lack of corporate, partnership or other power of Borrower
or any other party at any time liable for the payment or performance of any or
all of the Guaranteed Obligations; (viii) either with or without notice to or
consent of Guarantor: any renewal, extension, modification or rearrangement of
the terms of any or all of the Guaranteed Obligations and/or any of the Loan


- 8 -





--------------------------------------------------------------------------------





Documents to which Guarantor is not a party; (ix) any neglect, lack of
diligence, delay, omission, failure, or refusal of Administrative Agent and/or
Lenders to take or prosecute (or in taking or prosecuting) any action for the
collection or enforcement of any of the Guaranteed Obligations, or to foreclose
or take or prosecute any action to foreclose (or in foreclosing or taking or
prosecuting any action to foreclose) upon any security therefor, or to exercise
(or in exercising) any other right or power with respect to any security
therefor, or to take or prosecute (or in taking or prosecuting) any action in
connection with any Loan Document, or any failure to sell or otherwise dispose
of in a commercially reasonable manner any collateral securing any or all of the
Guaranteed Obligations; (x) any failure of Administrative Agent to notify
Guarantor of any creation, renewal, extension, rearrangement, modification,
supplement, subordination, or assignment of the Guaranteed Obligations or any
part thereof, or of any Loan Document, or of any release of or change in any
security, or of any other action taken or refrained from being taken by
Administrative Agent and Lenders against Borrower or any security or other
recourse, or of any new agreement between Administrative Agent, Lenders and
Borrower, it being understood that, except as expressly required pursuant to the
terms hereof, neither Administrative Agent nor Lenders shall be required to give
Guarantor any notice of any kind under any circumstances with respect to or in
connection with the Guaranteed Obligations, any and all rights to notice
Guarantor may have otherwise had being hereby waived by Guarantor, and Guarantor
shall be responsible for obtaining for itself information regarding Borrower,
including, but not limited to, any changes in the business or financial
condition of Borrower, and Guarantor acknowledges and agrees that neither
Administrative Agent nor any Lender shall have any duty to notify Guarantor of
any information which Administrative Agent or any Lender may have concerning
Borrower; (xi) if for any reason that Administrative Agent and/or any Lender is
required to refund any payment by Borrower to any other party liable for the
payment or performance of any or all of the Guaranteed Obligations or pay the
amount thereof to someone else; (xii) the making of advances by Administrative
Agent and/or Lenders to protect their interest in the Property, preserve the
value of the Property or for the purpose of performing any term or covenant
contained in any of the Loan Documents; (xiii) the existence of any claim,
counterclaim (other than a compulsory counterclaim), set off, recoupment,
reduction or defense (other than a defense of payment of performance) based upon
any claim or other right that Guarantor may at any time have against Borrower,
Administrative Agent, Lenders, or any other Person, whether or not arising in
connection with this Guaranty, the Note, the Loan Agreement, or any other Loan
Document; (xiv) the unenforceability of all or any part of the Guaranteed
Obligations against Borrower, whether because the Guaranteed Obligations exceed
the amount permitted by law or violate any usury law, or because the act of
creating the Guaranteed Obligations, or any part thereof, is ultra vires, or
because the officers or Persons creating same acted in excess of their
authority, or because of a lack of validity or enforceability of or defect or
deficiency in any of the Loan Documents, or because Borrower has any valid
defense (other than a defense of the payment or performance of the Guaranteed
Obligations of Borrower), claim or offset with respect thereto, or because
Borrower’s obligation ceases to exist by operation of law, or because of any
other reason or circumstance, it being agreed that Guarantor shall remain liable
hereon regardless of whether Borrower or any other Person be found not liable on
the Guaranteed Obligations, or any part thereof, for any reason (and regardless
of any joinder of Borrower or any other party in any action to obtain payment or
performance of any or all of the Guaranteed Obligations); (xv) any order, ruling
or plan of reorganization emanating from proceedings under any bankruptcy or
similar insolvency laws with respect to Borrower or any


- 9 -





--------------------------------------------------------------------------------





other Person, including any extension, reduction, composition, or other
alteration of the Guaranteed Obligations, whether or not consented to by
Administrative Agent and/or Lenders; and/or (xvi) any partial or total transfer,
pledge and/or reconstitution of Borrower and/or any direct or indirect owner of
Borrower (regardless of whether the same is permitted under the Loan Documents).
(b)    This Guaranty shall be effective as a waiver of, and Guarantor hereby
expressly waives
(i)    any and all rights to which Guarantor may otherwise have been entitled
under any suretyship laws in effect from time to time, including any right or
privilege, whether existing under statute, at law or in equity, to require
Administrative Agent and/or Lenders to take prior recourse or proceedings
against any collateral, security or Person whatsoever;
(ii)    any rights of sovereign immunity and any other similar and/or related
rights;
(iii)    any other circumstance that may constitute a defense of Borrower or
Guarantor hereunder and/or under the other Loan Documents;
(iv)    any right and/or requirement of or related to notice (except as
expressly set forth in this Guaranty), presentment, protest, notice of protest,
further notice of nonpayment, notice of dishonor, default, nonperformance,
intent to accelerate, acceleration, existence of the Debt and/or any amendment
or modification of the Debt;
(v)    any rights of Guarantor of subrogation, reimbursement, indemnification,
and/or contribution against Borrower or any other person or entity that may
become an obligor or guarantor under the Loan Documents, and any other rights
and defenses that are or may become available to Guarantor or any other person
or entity by reasons of Sections 2787-2855, inclusive of the California Civil
Code;
(vi)    any rights or defenses that may be available by reason of any election
of remedies by Administrative Agent and Lenders (including, without limitation,
any such election which in any manner impairs, effects, reduces, releases,
destroys or extinguishes Guarantor’s subrogation rights, rights to proceed
against Borrower for reimbursement, or any other rights of Guarantor to proceed
against any other person, entity or security, including but not limited to any
defense based upon an election of remedies by Administrative Agent and Lenders
under the provisions of Section 580(d) of the California Code of Civil Procedure
or any similar law of California or of any other State or of the United Sates);
and
(vii)    any rights or defenses Guarantor may have because the Guaranteed
Obligations are secured by real property or any estate for years. These rights
or defenses include, but are not limited to, any rights or defenses that are
based upon, directly or indirectly, the application of Section 580(a), Section
580(b), Section 580(d) or Section 726 of the California Code of Civil Procedure
to the Guaranteed Obligations.


- 10 -





--------------------------------------------------------------------------------





The provisions of this subsection (b) mean, among other things:
(y) Administrative Agent (on behalf of Lenders) and Lenders may collect from
Guarantor without first foreclosing on any real or personal property collateral
pledged by Borrower for the Debt; and
(z)    If Administrative Agent (on behalf of Lenders) and/or Lenders foreclose
on a real property pledged by Borrower:
(1)    The Guaranteed Obligations shall not be reduced by the price for which
the collateral sold at the foreclosure sale or the value of the collateral at
the time of the sale; and
(2)    Administrative Agent (on behalf of Lenders) and Lenders may collect from
Guarantor even if Administrative Agent (on behalf of Lenders) and Lenders, by
foreclosing on the real property collateral, has destroyed any right of
Guarantor to collect from Borrower. Further, the provisions of this Guaranty
constitute an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because Borrower’s obligations are secured by real property.
These rights and defenses, include, but are not limited to, any rights or
defenses based upon Section 580(a), Section 580(b), Section 580(d) or Section
726 of the California Code of Civil Procedure.
25.    Representations, Warranties and Covenants of Guarantor.
(a)    Guarantor hereby makes the following representations and warranties as of
the date hereof: (i) Guarantor is duly organized, validly existing and in good
standing under the laws of its state of formation, and Guarantor has all
requisite right and power to execute and deliver this Guaranty and to perform
its obligations under this Guaranty; (ii) the execution, delivery and
performance of this Guaranty and the incurrence of the Guaranteed Obligations,
will not violate, in any material respect, any provision of law applicable to
Guarantor; (iii) [reserved]; (iv) Guarantor is not a party to any indenture,
loan or credit agreement, or any lease or other agreement or instrument, or
subject to any restriction, which in each case is reasonably likely to have a
Material Adverse Effect; (v) Guarantor has filed all material tax returns which
are required to be filed (or to the best of its knowledge obtained proper
extensions of time for the filing thereof) and has paid, or made adequate
provision for the payment of, all taxes which have or may become due pursuant to
said returns or to assessments received, except as are being contested in good
faith; (vi) the financial statements and other information pertaining to
Guarantor submitted to Administrative Agent are true, complete and correct in
all material respects and fairly present the financial condition of Guarantor as
of the date thereof; (vii) [reserved]; (viii) the making of the Loan to Borrower
will result in material benefits to Guarantor; (ix) Guarantor (a) has not
entered into this Guaranty or any Loan Document with the actual intent to
hinder, delay, or defraud any creditor and (b) has received reasonably
equivalent value in exchange for the obligations of Guarantor hereunder and
under the Loan Documents; and (x) Guarantor is not a “foreign person” within the
meaning of Section 1445(1)(3) of the Internal Revenue Code.


- 11 -





--------------------------------------------------------------------------------





(b)    From the date hereof and until the discharge of this Guaranty in
accordance with Section 7 hereof, Guarantor covenants and agrees with
Administrative Agent and each Lender that: (i)  Guarantor will continuously be
organized, validly exist and remain in good standing under the laws of its state
of formation; (ii) Guarantor shall not become a party to any indenture, loan or
credit agreement, or any lease or other agreement or instrument, or subject to
any restriction, which is likely to have a Material Adverse Effect; and (iii)
shall not be a “foreign person” within the meaning of Section 1445(1)(3) of the
Internal Revenue Code.
(c)    Each of the representations and covenants of and/or about Guarantor set
forth Sections 3.2, 3.3, 3.13, 3.24, 3.30, 3.35, 4.8, 8.9 and 11.1, and Article
6, in each case, of the Loan Agreement, and in the other Loan Documents are
hereby re-made by Guarantor and incorporated herein by reference as if fully set
forth herein.
26.    Financial Covenants of Guarantor
(a)    Guarantor (i) shall keep and maintain complete and accurate books and
records and (ii) shall permit Administrative Agent and/or Lenders and any
authorized representatives of Administrative Agent and/or Lenders to have access
to and to inspect, examine and make copies of the books and records, any and all
accounts, data and other documents of Guarantor, at reasonable times, during
normal business hours, not more than once per calendar year (subject to Section
26(b) hereof), at Guarantor’s address for notices as set forth herein upon the
giving of reasonable notice of such intent. Guarantor shall also provide to
Administrative Agent, upon Administrative Agent’s reasonable request, such
proofs of payments, costs, expenses, revenues and earnings, and other
documentation as Administrative Agent may reasonably request, from time to time,
and with such other information, in such detail as may reasonably be required by
Administrative Agent, provided that such requested information is in Guarantor’s
possession and control and, to the extent not produced in Guarantor's normal
course of operations, can be produced at a de minimis cost to Guarantor.
(b)    Administrative Agent and/or Lenders shall have the right, at any time and
from time to time upon the occurrence and continuance of an Event of Default
hereunder or under the other Loan Documents, to audit the books and records of
Guarantor; provided, however, that such audit shall be made at the expense of
Administrative Agent and/or Lender, as applicable.
(c)    During the term hereunder, Guarantor will furnish or cause to be
furnished to Administrative Agent, (i) as soon as available, and in any event
within one hundred twenty (120) days after the end of each fiscal year of
Guarantor, the annual financial statements of Guarantor in form and substance
substantially similar to those previously delivered by Guarantor to
Administrative Agent in connection with the closing of the Loan (or such other
form reasonably acceptable to Administrative Agent), prepared on an audited
basis, and which shall include Guarantor’s balance sheet and statements of net
worth and contingent liabilities, and (ii) within sixty (60) days following the
end of each fiscal quarter of Guarantor (including year-end) , the quarterly
financial statements of Guarantor in form and substance substantially similar to
those previously delivered by Guarantor to Administrative Agent in connection
with the closing of the Loan (or such other form reasonably acceptable to
Administrative Agent), prepared on an unaudited basis, and which shall include
Guarantor’s balance sheet and statements of net worth and contingent
liabilities. All such financial statements shall (A) be, in the case of annual


- 12 -





--------------------------------------------------------------------------------





financial statements, audited by, and in the case of quarterly financial
statements, prepared by, Guarantor’s independent certified public accountants
(which accountants shall be a “Big Four” accounting firm or such other
independent public accounting firm reasonably acceptable to Administrative
Agent), (B) be certified by Guarantor (subject to the exculpation provisions in
the Loan Agreement) to Administrative Agent as true and correct in all material
respects and as having been prepared in accordance with an Approved Accounting
Method (which, for the purposes of this Guaranty only, shall include
International Financial Reporting Standards) applied on a consistent basis and
(C) contain such backup and/or supporting information as may be reasonably
requested by Administrative Agent, provided that such requested information is
in Guarantor’s possession and control and, to the extent not produced in
Guarantor's normal course of operations, can be produced at a de minimis cost to
Guarantor. In addition, Guarantor shall promptly furnish to Administrative Agent
any other financial information in respect of Guarantor which is reasonably
requested by Administrative Agent from time to time; provided, however, that
such additional information shall be obtained at no material expense to
Guarantor.
(d)    Guarantor hereby makes the following additional affirmative covenants:
(i)    Beginning on the commencement of the second Extension Period (if the
Maturity Date is so extended pursuant to the terms of the Loan Agreement) and at
all times thereafter while the Debt remains unsatisfied, Guarantor shall
maintain Unencumbered Liquid Assets (defined below) of not less than
$20,000,000.00. For the purposes hereof, “Unencumbered Liquid Assets” shall be
determined by Lender in its reasonable discretion, at any time and from time to
time, and shall mean the “liquid assets” of Guarantor, free and clear of all
liens and shall include only the following assets of Guarantor as set forth on
Guarantor’s balance sheet: (x) all Cash and Cash Equivalents (defined below),
and (y) the following, to the extent acquired for investment or with a view to
achieving trading profits (and which may be liquidated without restrictions
within five (5) Business Days or less): marketable securities owned of record
and beneficially by Guarantor and which are freely tradeable, without any
restriction on the New York Stock Exchange, NYSE Amex Equities or NASDAQ.
(ii)    As of the last day of each fiscal quarter, Guarantor shall have a Net
Worth, as determined by Administrative Agent, of not less than $750,000,000.00;
provided, however, and without limiting the foregoing, at all times while the
Debt remains unsatisfied, Guarantor’s Net Worth, as calculated by Administrative
Agent, shall not be less than $500,000,000.00. Guarantor shall promptly provide
Administrative Agent with written notice at any time that Guarantor’s Net Worth
is less than $750,000,000.00. For the purposes of this clause (ii), “Net Worth”
shall mean, as of a given date, (i) Guarantor’s total assets, based on market
valuations, as of such date (exclusive of any equity attributable to the
Property or in any other asset that is part of the collateral for the Loan)
less, (ii) Guarantor’s total liabilities (taking into consideration contingent
liabilities but exclusive of any liability under the Loan Documents) as of such
date, determined in accordance with an Approved Accounting Method (which, for
the purposes of this Guaranty only, shall include International Financial
Reporting Standards).
(iii)    As used above, “Cash and Cash Equivalents” shall mean: (i) United
States dollars and (ii) any of the following which may be liquidated without
restrictions


- 13 -





--------------------------------------------------------------------------------





within five (5) Business Days or less: (a) securities issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than six (6) months from
the date of acquisition; (b) certificates of deposit and Eurodollar time
deposits with maturities of six (6) months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding six months and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $500 million and an S&P Certificate of Deposit Rating
(short term) of A-1 or better or the equivalent by Moody’s; (c) repurchase
obligations with a term of not more than seven (7) days for underlying
securities of the types described in clauses (ii)(a) and (b) above entered into
with any financial institution meeting the qualifications specified in clause
(ii) (b) above; (d) commercial paper having the highest rating obtainable from
Moody’s or S&P, and in each case maturing within six months after the date of
acquisition; and (e) money market funds substantially all the assets of which
are comprised of securities and other obligations of the types described in
clauses (i) and (ii)(a) through (d) above.
27.    Joint and Several. If Guarantor consists of more than one person or
party, the obligations and liabilities of each such person or party hereunder
shall be joint and several.
28.    Set-Off. In addition to any rights and remedies of Administrative Agent
and Lenders provided by this Guaranty and by law, Administrative Agent and
Lenders shall have the right in their sole discretion, without prior notice to
Guarantor, any such notice being expressly waived by Guarantor to the extent
permitted by applicable law, upon any amount becoming due and payable by
Guarantor hereunder (whether at the stated maturity, by acceleration or
otherwise), to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by Administrative Agent and/or Lenders or
any Affiliate thereof to or for the credit or the account of Guarantor;
provided, however, Administrative Agent and/or Lenders may only exercise such
right during the continuance of an Event of Default. Administrative Agent and
Lenders agree promptly to notify Guarantor after any such set-off and
application made by Administrative Agent and/or a Lender; provided that the
failure to give such notice shall not affect the validity of such set-off and
application.
29.    Termination. This Guaranty shall terminate upon the earlier of (i) the
date that the Debt has been indefeasibly paid in full, and there has expired the
maximum possible period thereafter during which any payment made by Borrower or
others to Lender with respect to the Loan could be deemed a preference under the
Bankruptcy Code and (ii) the date when the Remaining Unfunded Obligations have
been reduced to zero.
30.    Confidentiality. All non‑public information obtained by Administrative
Agent and Lender pursuant to the requirements of this Agreement shall be handled
in accordance with Section 17.11(b) of the Loan Agreement.


- 14 -





--------------------------------------------------------------------------------





[NO FURTHER TEXT ON THIS PAGE]






- 15 -





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty under as of the
date first written above.
BROOKFIELD DTLA HOLDINGS LLC,
a Delaware limited liability company


By:   BROOKFIELD DTLA GP LLC,
a Delaware limited liability company,
its Managing Member


By:     BOP US SUBSIDIARY LLC,
a Delaware limited liability
company,
its Managing Member


            By:   /s/ MICHELLE CAMPBELL
            Name: Michelle Campbell
            Title: Secretary




Unfunded Obligations Guaranty
 
333 South Grand Refinance